DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP2020-069491 filed on 04/08/2020 has been retrieved by the office on 05/14/2021 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by machine translation of JP2012150911A hereinafter “Masanao” 
Regarding claim 1, Masanao discloses an electronic device comprising: 
a variable resistor of which a resistance value changes in accordance with a user operation (Page.3 L7-8: the MPU is connected to a rheostat to which an operation by a vehicle user is input); 
a load (Page.2 L18-19: a light emitting diode); 
a power source (Page.2 L18: a power supply line, a power supply circuit) that applies a voltage to the variable resistor and the load (Page.2 L21-40); and 
a controller (Page.2 L19: a microprocessor) that acquires information relating to the voltage applied to the variable resistor and outputs a pulse width modulation (PWM) signal for turning on or off the load (Page.3 L1-6: the MPU generates a pulse signal based on a predetermined program and output the pulse signal to the drive circuit through the drive signal line), the PWM signal having a duty ratio determined based on the acquired information (Page. 3 L18-27: MPU changes the duty ratio of the pulse signal in order to adjust the luminance of the LED by PWM control), wherein the controller acquires the information based on a cycle of the PWM signal (Page3. L1-11: the MPU adjust the luminance of the LED by PWM control, based on the input state of the rheostat).  
Regarding claim 2, Masanao discloses the electronic device according to claim 1, wherein 
the controller acquires the information, based on a timing for inverting a logic state of the PWM signal (Page.3 L35-41: the NOT circuit generates an inverted signal obtained by inverting the on/off of the PWM control signal generated by the MPU)
Regarding claim 3, Masanao discloses the electronic device according to claim 1, wherein 
the load is a light emitter that outputs light (Page.2 L18-19: a light emitting diode), and wherein 
the electronic device further comprises a light emitter controller that controls light emission of the light emitter in accordance with the PWM signal.  (Page. 3 L18-27: MPU changes the duty ratio of the pulse signal in order to adjust the luminance of the LED by PWM control)
Regarding claim 4, Masanao discloses the electronic device according to claim 3, wherein 
the power source applies a voltage to the light emitter and the variable resistor.  (Page.2 L21-40)
Regarding claim 5, Masanao discloses the electronic device according to claim 4, further comprising 
a liquid crystal panel, wherein the light emitter is a backlight of the liquid crystal panel. (Page.2 L10-17: illumination circuit illuminates a display unit that display information such as a liquid crystal panel formed on the combination meter)
Regarding claim 6, Masanao discloses the electronic device according to claim 5, further comprising 
a luminance dial that changes luminance of the backlight, wherein the variable resistor has a resistance value changing in accordance with rotation of the luminance dial. (Page.3 L7-11: the rheostat is a dial-like input device to which an operation for adjusting the luminance of the illumination of the combination meter is input) 
Regarding claim 7, Masanao discloses the electronic device according to claim 1, wherein 
a substrate having the power source (Page.2 L21-22: an external power source such as a battery and an alternator mounted on the vehicle) and a substrate having the variable resistor are different substrates. (Page.2 L18-20: the illumination circuit includes MPU; Page.3 L7: MPU is connected to a rheostat)
Regarding claim 8, Masanao discloses control method of an electronic device including: 
a variable resistor of which a resistance value changes in accordance with a user operation (Page.3 L7-8: the MPU is connected to a rheostat to which an operation by a vehicle user is input); 
a load (Page.2 L18-19: a light emitting diode); 
a power source (Page.2 L18: a power supply line, a power supply circuit) that applies a voltage to the variable resistor and the load (Page.2 L21-40)
the control method comprising: 
acquiring information relating to the voltage applied to the variable resistor; and outputting a pulse width modulation (PWM) signal for turning on or off the load, (Page.3 L1-6: the MPU generates a pulse signal based on a predetermined program and output the pulse signal to the drive circuit through the drive signal line)
the PWM signal having a duty ratio determined based on the acquired information, wherein the acquiring the information is executed based on a cycle of the PWM signal. (Page. 3 L18-27: MPU changes the duty ratio of the pulse signal in order to adjust the luminance of the LED by PWM control)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 21, 2022